Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application DE 102019211076.2 filed in Germany on July 25, 2019.   


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, and 4 - 9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
For claims 1, 8, and 9: 
At step 1, the claims recites a method, storage medium or device, comprising a combination of concrete devices such as computing device and computer program and  therefore both method and device claims detail a machine or method of process which is a statutory category of invention. 
At step 2A, prong one, the claims recite validation of a simulation or computing a metric and then using a model, and establishing an evaluation or validation result.  The limitations of computing a metric, validating a model, and establishing an evaluation result under broadest reasonable interpretation covers steps that are in the mind.  The elements of computing and validating are used by computer components.  Thus nothing in the claim elements precludes the steps or system from being in the mind. For example, determining computing and establishing an validation result are steps and systems under broadest reasonable interpretation covers limitations in the mind, but for the recitation of generic circuits or generic computer components, and could be completed by a person as a mental process. 
If the claim limitations, under broadest reasonable interpretation, covers limitations that may be performed in the mind but for the recitation of generic computer components, then the claim falls within the “Mental Processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. 
Under step 2A prong two, this judicial exception is not integrated into a practical application.  In particular, the claim details computing and validating which recite a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on generic devices. See MPEP §2106.05.  These limitations can also be viewed as nothing more than more than attempt to generally link the use of the judicial exception to the technology environment of circuits or computing devices.  The computing device and validation element is present for use of the recited judicial exception and is recited as a high level of generality and therefore does not recite something significantly more than the judicial exception. See MPEP §2106.05(b). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and therefore the claims are directed to an abstract idea. Claims 2, and 4 – 7 also do not have meaningful elements to overcome the 35 USC §101 rejection. However, claim 3 does state that the system controls either an autonomous vehicle or controls a manufacturing process and, if integrated correctly into claims 1, 8 and 9, does have meaningful elements that could overcome the 35 USC §101 rejection. Controlling an autonomous vehicle or a manufacturing process by a program after validating the simulation cannot be completed in the mind.   Appropriate action is required.  Examiner’s Note –  A possible amendment to overcome the 35 USC §101 rejection(s) does not overcome the 35 USC §102 and/or 35 USC §103 rejections below.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mopur et al. (U.S. PG Pub. No. 20200151619), herein “Mopur.”


Regarding claim 1,
Mopur teaches a method for validating a simulation (model) of a technical system, (Par. 0021: “Another approach is incremental learning, where new data received from IoT devices is used to verify performance of ML models, whether on a set schedule or on demand.” Par. 0018: “With respect to the ML models deployed at each instance of loT edge 110, the IoT core 120 automatically or with input from a data expert can select certain supervised learning categories ( e.g., deep learning neural nets for classification or regression depending on the data type and use cases), build and fit ML models by subjecting each model to a training data set, qualify performance by applying a validation data set (to obtain unbiased results), and create a reasonably generalized ML model. Moreover, parameters of the ML models can be tuned at the loT core 120 based on the reasonably generalized model prior to deployment to the loT edge 110.” See also Par. 0010.) comprising: 
computing a specified validation metric, (performance metric) in each case, for combinations of measurement series obtained on the system and results of the simulation (model) corresponding to the measurement series; (Par. 0030: “Production model performance analyzer 214 analyzes the performance of the production ML model 208 deployed in the computing edge device 204 through assessment of the deployed ML model performance metrics. In various embodiments, production model performance analyzer 214 recreates the production ML model 208 utilizing the unpackaged metadata provided by metadata subscribing processor 212. To determine the performance of production ML model 208 at the computing edge device 204, production model performance analyzer 214 compares prediction data from the unpackaged metadata with real values from the actual sensor data retrieved from server database 260. Various different types of performance metrics assessment processing may be implemented within production model performance analyzer 214. For example, a RMSE module may be implemented for performance analysis of time series prediction models, y comparing the predicted results from recreating the state from the unpackaged metadata against the actual sensor data received. As another example, a ROC curve analysis model may be used to evaluate performance of classification models. A person of ordinary skill in the art would appreciate the different types of performance metrics assessment which may be implemented with production model performance analyzer 214 to analyze the performance of the production model. In some embodiments, a user 207 (e.g., a data expert, IoT administrator, etc.) may implement custom performance assessment modules associated to specific user models (e.g., a custom performance assessment module monitoring only False Positives or only False Negatives). In various embodiments, the user 270 may review the results of the comparison, to monitor the results and identify any additional comparisons that could be performed.” Par. 0017.) 
 and validating the simulation based on the specified validation metrics. (Par. 0021: “Another approach is incremental learning, where new data received from IoT devices is used to verify performance of ML models, whether on a set schedule or on demand. However, incremental learning focuses on only new data from devices to determine whether the ML model is performing properly.” Par. 0017: “IoT core 120 runs a variety of data analytics using ML on the incoming data streams from the IoT endpoints (i.e., computing edge devices 111a, 111b discussed with respect to FIG. 1) and characterize the data, monitor the performance metrics of the ML techniques as prediction or classification accuracy (e.g., recall, precision), to determine whether revisions are necessary to the ML models at the IoT edge 110. In some embodiments, the ML performance metrics analysis performed may be wholly automated, while in others data expert may review the data after processing to determine how to classify information and what types of revisions may need to be made to the ML models. Examples of some of the types of ML model performance metrics at the IoT core 120 include confusion (or error) matrix analysis, applying receiver operating characteristic (ROC) curves, root mean square error (RMSE) or root mean square deviation (RMSD), among others. See also Par. 0022, 0050, and 0056.) 


Regarding claim 2,
Mopur teaches the limitations of claim 1 which claim 2 depends. Mopur also teaches that the system is an embedded system, (Par. 0076: “Such software code may be stored, partially or fully, on a memory device of the executing computing device, for execution by the computing device. Software instructions may be embedded in firmware, such as an EPROM. It will be further appreciated that hardware components may be comprised of connected logic units, such as gates and flip-flops, and/or may be comprised of programmable units, such as programmable gate arrays or processors.”) and a functional reliability of the system is checked by the simulation.  (Par. 0032: “…a user may extract a performance metric values sequence from the results of 214, such as precision with a specific length that are above a desired threshold, and using such extracted sequence as a baseline. In other embodiments, the length and start time stamp of the sequence of values for correlation can be tuned by production model performance analyzer 214, based on pre-defined requirements. The cross-correlation assessment function performs correlation of each set of precision values in a continuous manner from the results of production model performance analyzer 214 against the baselined sequence. The pattern assessment results may be interpreted as follows:…” See Par. 0033 – 0035. See also Par. 0022 and 0027 – 0031 and performance assessment; paragraph 0017 regarding prediction accuracy .) 

Regarding claim 3,
Mopur teaches the limitations of claim 1 which claim 3 depends. Mopur also teaches that (i) the system is adapted for controlling a vehicle autonomously, or (ii) the system is adapted for controlling a manufacturing process. (Par. 0013: “The types of end user devices included may vary, depending on the particular implementation of the IoT environment 100. For example, in the manufacturing field, an IoT edge 110 may represent a factory floor comprising a number of industrial machines such as rollers, stampers, conveyor belts, pneumatic lifts, and other machinery, which may be manually operated or robotically controlled. In other examples, the IoT edge 110 may represent a residential home with a variety of connected devices, such as refrigerators, washers and dryers, air conditioning units and heating systems, security systems, and automated devices (e.g., robotic cleaning machines), among other devices. Regardless of the context/environment, all of these different devices at IoT edge 110 can provide streams of data to the IoT core 120 over network 130 concerning its operation, such as state information. In addition, many of these devices may include a variety of sensors that detect additional information, which is also streamed back to the IoT core 120. In various embodiments, IoT edge 110 can include additional sensors (not included in other devices) to collect and stream data back to IoT core 120 over the network 130.”) 

Regarding claim 5,
Mopur teaches the limitations of claim 1 which claim 5 depends. Mopur also teaches that the specified validation metrics are a squared deviation from the mean value, or (ii) the respective validation metrics correspond to ISO/TS 18571:2014. (Par. 0017: “…the ML performance metrics analysis performed may be wholly automated, while in others data expert may review the data after processing to determine how to classify information and what types of revisions may need to be made to the ML models. Examples of some of the types of ML model performance metrics at the IoT core 120 include confusion (or error) matrix analysis, applying receiver operating characteristic (ROC) curves, root mean square error (RMSE) or root mean square deviation (RMSD), among others. By offloading some of the more time-sensitive data processing to the IoT edge 110, IoT core 120 can focus on more rigorous analytics that may take more time than would be desirable for low-latency metrics.” See also Par. 0029.)

Regarding claim 6,
Mopur teaches the limitations of claim 1 which claim 6 depends. Mopur also teaches that the validating of the simulation includes comparing the validation metrics with a predetermined threshold value. (Par. 0031: “The prediction pattern assessment module 236 analyzes the pattern of the performance metrics. For example, a user may extract a performance metric values sequence from the results of 214, such as precision with a specific length that are above a desired threshold, and using such extracted sequence as a baseline.” See also Par. 0032.) 

Regarding claim 7,
Mopur teaches the limitations of claim 6 which claim 7 depends. Mopur also teaches that the comparison is carried out automatically, and, as a function of the comparison, an error is recognized from case to case, or a warning is issued. (Par. 0037 - 0038: “Following pattern recognition, production model performance analyzer 214 provides the performance statistics to model performance comparator 216. In some embodiments, the performance statistics could be the raw correlation data identified by the prediction assessment module of production model performance analyzer 214. In various embodiments, model performance comparator 216 performs a comparison of the performance statistics from the production model performance analyzer (representing the performance of the deployed production ML model 208) against the performance statistics of the continually under training models output by the training model performance comparator 222 (discussed further below). Based on this comparison of statistics (informed by the identified impact of data drift, as discussed in greater detail below), model performance comparator 216 determines which analyzed model is best. In various embodiments, the comparison process is based on a consumer's requirements for model performance within the intelligent ML model updating system 200. Such requirements are typically thresholds based on which a model is chosen for subsequent deployment to computing edge device 204. For example, a customer's requirement for a classification model selection may be: if<a performance metric such as Recall of Model v2 is highest in a ranked order> and <performance metric Precision is above a specified threshold> and <Latency is within a specified threshold> deploy Model v2. In this example, “Model v2” represents a ML model trained with a custom data set selected either by a data expert 270 or the concurrent model training controller 218, based on the impact of data drift 280. In addition to outputting performance statistics to the model performance comparator 216, in various embodiments of the technology disclosed herein the production model performance analyzer 214 provides the identified impact of the data drift 280 to concurrent model training controller 218 for use in determining how best to train the machine learning models (the production ML model 208 as deployed, different ML models, or a combination of both) to address the data drift impact. As illustrated in FIG. 2, the identified drift impact 280 may be transmitted to the concurrent model training controller 218. Utilizing the identified drift impact 280, the concurrent model training controller 218 can select the type of training to be conducted by analytics framework 220 to address the drift, based on user choices of models or automatically based on the received information. Concurrent model training controller 218 is communicatively coupled with model updater 224 (discussed in greater detail below) to fetch the ML model version deployed at the IoT edge 240 from a model repository 226. In this way, concurrent model training controller 218 is capable of performing continual training of the production ML model deployed at any given time, in addition to training using various data sets and/or different versions of the ML model deployed.” Par. 0022: “That is, concurrently with the continuous ML model training, embodiments of the technology disclosed herein analyzes and identifies the impact of data drift on the different performance metrics being used, providing an assessment of how much performance error exits in the IoT edge…” Par. 0084: “Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code components executed by one or more computer systems or computer processors comprising computer hardware.” 


Regarding claim 8, it is directed to a non-transitory readable medium to implement the method set forth in claim 1.  Mopur teaches the claimed method in claim 1.  Therefore, Mopur teaches the non-transitory readable medium, to implement the method of steps, in claim 8.

Regarding claim 9, it is directed to a device to implement the method of steps set forth in claim 1.  Mopur teaches the claimed method of steps in claim 1.  Therefore, Mopur teaches the device, to implement the claimed method of steps, in claim 9. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mopur in view of Zuluaga et al. (PG Pub. No. 20190392351), herein “Zuluaga.” 

	
Regarding claim 2,
Mopur teaches the limitations of claim 1 which claim 4 depends. Mopur does not teach that the validation metric is represented as a confidence interval.  However Zuluaga does teach that the (i) validation metrics are represented as a confidence interval, or (ii) the validation metrics are represented as a cumulative distribution function. (Par. 0031: “Continuing the discussion of FIG. 1, the networked system 100 also includes a monitored system 118. The monitored system 118 may be, for example, a database system, a transaction processing system, an information system, a web service provider system, an industrial system, a security system, a robotics system, or any other system for which it is desirable to perform monitoring to detect unusual, novel, outlying, or anomalous behaviours.” Par. 0048: “For models having no distinct training mode, no separate mode selection is required. In either case, the training and cross-validation processes as implemented by the evaluation processing unit 202 are distinguished by the fact that the model output is required only during the cross-validation process during which it is used by the validation unit 318 to compute the AP validation metric.” Par. 0053: “The innermost loop 406 is then executed to compute a MAP metric for the selected algorithm and anomaly type. In particular, as has been described above with reference to FIG. 3, training and cross-validation sets 314, 316 are sampled from the benchmarking set 306 by the sampling unit 312, at step 414. The validation unit 318 then computes an AP metric based upon these samples by executing a training step 416 using the training set 314, and a cross-validation step 418 using the cross-validation set 316 to train and evaluate a model based upon the selected algorithm. Each execution of these three steps 414, 416, 418 results in an additional AP metric. A test 420 is then performed against a termination condition and, if the condition is not satisfied, control returns to step 414. Various termination conditions may be employed in different embodiments of the invention. For example, a simple termination condition is whether the total number of executions of the loop 406 has reached a predetermined value. More sophisticated termination conditions may be employed, e.g. based upon statistics of the AP metrics produced at each iteration. For example, mean (i.e. MAP) and variance of the AP metrics may be computed following each iteration, and a termination condition defined based upon the variance, or a confidence interval around the mean value, reducing below a predetermined threshold.” See also Par. 0057 – 0059.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the manufacturing system and method that uses a performance metric in training models that optimizes or validates the model as in Mopur with manufacturing system that uses robots where the metric is computed as a confidence interval as in Zuluaga in order to evaluate the variance of the metric and control the evaluation metrics to improve the system and improve anomaly detection. (Par. 0059)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

English et al. (US PG Pub. No. 20180060459) teaches a method for validating a simulation of a technical system, (Abstract: “A method, computer program product, and computer system for configuring a stochastic simulation scenario, wherein the stochastic simulation scenario may include one or more variables, wherein at least a portion of the one or more variables may include agent behavior, and wherein the  stochastic simulation scenario may be randomized and digital. The stochastic simulation scenario may be executed to generate one or more results of the stochastic simulation scenario.” See also Par. 0004, 0006, 0008 and 0188 – 0190.)

Kabler et al. (US PG Pub. No. 20210188443) teaches criteria assessment metrics as assessment matrix where testing from simulation models yield criteria assessment matrix as shown in figure 10.  Paragraph 0065 states that a “Validation is a process for determining the degree to which a model can be represented as accurate in the physical world according to its intended use. Validation assess the ability of the model to represent a physical phenomenon by comparing model predictions to physical test data. Validation metrics define the difference between physical test values and corresponding model/simulation values.”  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116